Exhibit 10.5

 



August 6, 2015

Dr. Kaushik J. Dave
4 Winter Street
Edison, NJ  08820

 

Dear Dr. Dave:

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
provide you with this amendment and restatement of your employment agreement
(the “Agreement”) for the position of Chief Executive Officer.

 

1.            Position. The terms of your position with the Company are as set
forth below:

 

(a)            You shall serve as Chief Executive Officer of the Company with
such responsibilities, duties and authority as are assigned to you by the
Company’s Board of Directors (the “Board”), or its designee. These
responsibilities shall include implementation of the overall direction of the
Company as set by the Board, including, planning, corporate policies, research
and development, staffing, finance and operations. You shall perform such other
duties and shall have authority consistent with your position as may be from
time to time specified by the Board and subject to the discretion of the Board.
You shall report directly to the Board and shall perform your duties for the
Company at the Company’s principle offices in New York City except for travel
that may be necessary or appropriate in connection with the performance of your
duties hereunder.

 

(b)               You agree to devote your best efforts and substantially all of
your business time to advance the interests of the Company and to discharge
adequately your duties hereunder. You may hold up to two board seats on
for-profit and not-for-profit boards that do not represent a conflict with the
Company and subject to Board approval after review of the time commitment
involved.

 

2.            Start Date. You commenced this position with the Company on
September 16, 2013 (“Start Date”).

 

3.            Proof of Right to Work. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States.

 

4.            Compensation.

 

(a)                Base Salary. You will be paid an annual base salary of three
hundred and fifty thousand dollars ($350,000), which will be paid in accordance
with the Company’s regular payroll practices. In addition, for the duration that
the Company maintains its primary office in New York City, the Company will
reimburse you for up to $500 per month in travel expenses plus the dollar amount
of the difference between your New York State and New Jersey State taxes based
on your income from the Company. Upon the six month anniversary of your Start
Date, the Board will review your base salary, with the help of an independent
compensation consultant, to adjust your base salary so as to be competitively
aligned to a range between the 25th (twenty-fifth) and 75th (seventy-fifth)
percentile of the relevant market data of CEO positions of similarly situated
publicly traded Biotech companies. The Board shall review the amount of your
base salary and performance bonus, and shall determine the appropriate
adjustments to each component of your compensation within 60 days of the start
of each calendar year.

 



1

 

 

(b)               Performance Cash Bonus. You shall be entitled to participate
in an executive bonus program, which shall be established by the Board pursuant
to which the Board shall award bonuses to you, based upon the achievement of
written individual and corporate objectives such as the Board shall determine.
Upon the attainment of such performance objectives, in addition to your base
salary, you shall be entitled to a cash bonus in an amount to be determined by
the Board with a target of forty percent (40%) of your base salary. Within
thirty (30) days after the Start Date, the Board shall establish written
individual and corporate performance objectives for the balance of 2013 and the
amount of the performance pro-rata bonus payable upon the attainment of each
objective. At least thirty (30) days before each subsequent calendar year, the
Board shall establish written individual and corporate performance objectives
for such calendar year and the amount of the performance bonus payable upon the
attainment of such objectives. Within sixty (60) days after the end of each
calendar year, the Board shall determine the amount of any performance bonus
payable hereunder. Any such performance bonus shall be due and payable within
ninety (90) days after the end of the calendar year to which it relates.

 

(c)            Stock Option and Restricted Stock Grant. The Board has agreed to
grant to you an option to purchase common shares of the Company and restricted
stock (the “Grant”). The Grant will consist of (A) an option grant to purchase
675,000 common shares of the Company; (B) 125,000 shares of restricted stock and
(C) 100,000 shares of restricted stock a sign-on bonus of which fifty percent
(50%) will vest at the one year anniversary of the Start Date. An additional
twenty-five percent (25%) each will vest at eighteen months and twenty-four
months after the Start Date.

 

(i)                 Stock Options. Such options will have an exercise price
equal to the prior day closing price of the Company’s common stock which is
equal to fair market value as determined by the Board on the date of the grant
(the “Grant Date”). The Grant Date shall occur no later than 90 days from the
start date.

 

(ii)               Restricted Stock Grant (excluding the sign-on bonus). One
third (33.33%) of the restricted stock shall be granted upon the next closing of
a financing of the Company of at least $5 million, and shall vest per the
vesting schedule below. The remaining two thirds (66.66%) of the restricted
stock shall be granted upon the treatment of the first patient in 2014 for the
Iomab B trial and subject to the vesting schedule below.

 

(iii)             Vesting Schedule. Twenty-eight percent (28%) of the initial
options or restricted stock (excluding the sign-on bonus) granted shall vest
twelve months after the date of grant and two percent (2%) of the remainder
shall vest each month thereafter until fully vested. Such additional options or
restricted stock will have an exercise price per share which is equal to fair
market value as determined by the Board on the date of the grant. Two percent
(2%) of such additional options or stock shall vest each month thereafter until
fully vested. The term of all options granted under this Agreement will be for
10 years from the date of grant, subject to your continuing service with the
Company. The options or restricted stock will be incentive stock options or
stock to the maximum extent allowed by the tax code and will be subject to the
terms of the Company’s 2013 Stock Plan and the Stock Option Agreement between
you and the Company.

 



2

 

 

5.            Benefits.

 

(a)               Benefit Plan — Health Insurance, Retirement and Stock Option
Plan. The Company will provide you with the opportunity to participate in the
standard benefits plans currently available to other similarly situated
employees. The Company reserves the right to cancel and/or change the benefits
plans it offers to its employees at any time, subject to applicable law.

 

(b)              Vacation; Sick Leave. You will be entitled to 20 days paid
vacation per year, pro-rated for the remainder of this calendar year and
pro-rated by the number of hours worked. Vacation may not be taken before it is
accrued. You will be entitled to 5 days paid sick leave per year pro-rated.

 

(c)               Other Benefits. The Company will provide you with standard
business reimbursements (including mileage, supplies, long distance calls),
subject to Company policies and procedures and with appropriate receipts. In
addition, you will receive any other statutory benefits required by law.

 

(d)              Reimbursement of Expenses. You shall be reimbursed for all
normal items of travel and entertainment and miscellaneous expenses reasonably
incurred by you on behalf of the Company provided such expenses are documented
and submitted in accordance with the reimbursement policies in effect from time
to time.

 

6.            Confidential Information and Invention Assignment Agreement. You
have executed the Company’s Confidential Information and Invention Assignment
Agreement, which remains in full force and effect.

 

7.            At-Will Employment. The initial term of your employment shall be a
period of three (3) years from the Start Date, provided that your employment
with the Company will be on an “at will” basis, meaning that either you or the
Company may terminate your employment at any time for any reason or no reason,
without further obligation or liability, except as provided herein. In the event
that your employment is terminated because of your death or Disability, the
Company’s only obligation to you shall be to pay earned, but unpaid, base salary
(as of the date of termination) and provide you, if eligible, with the option to
elect health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”); provided that upon termination of your employment
hereunder due to death, your estate also shall be entitled to receive a single
lump sum payment equal to three (3) months of your base salary, payable within
30 days of your death. Upon termination of your employment for Cause (as defined
below) you shall be paid any accrued and unpaid base salary and benefits through
the date of termination and shall have no further rights to any compensation or
any other benefits under the Agreement or otherwise.

 



3

 

 

(a)                Termination of Employment Other Than for Cause or Resignation
for Good Reason (Not in Connection with a Change in Control). If the Company
terminates your employment other than for Cause or if you resign for Good
Reason, in any case in circumstances other than those described in Section 7(b),
you shall be entitled to the following:

 

(i)               Subject to Section 8 hereof, a single lump sum payment equal
to twelve (12) months of your base salary compensation (at the rate in effect as
of the date of termination), payable in accordance with the Company’s regular
payroll practices in effect at the date of termination, on the first payroll
date following the date the Release (as defined in Section 8 hereof) becomes
effective and irrevocable in accordance with its terms.

 

(ii)              Subject to Section 8 hereof, continued health benefits for the
12-month period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all employee premiums associated with continued health benefits and, if you
become employed by another employer and become covered by such employer’s health
benefits plan or program, the continued health benefits and cash payments
provided hereunder shall cease.

 

(iii)             All outstanding equity awards granted to you under the
Company’s equity compensation plans shall become immediately vested and
exercisable (as applicable) as of the date of such termination and the
performance goals with respect to such outstanding performance awards, if any,
will deemed satisfied at “target”.

 

(b)               Change in Control. If the Company terminates your employment
other than for Cause or if you resign for Good Reason, in any case during the
12-month period beginning on the date of a Change in Control (as defined in the
2013 Equity Incentive Plan, as amended), you shall be entitled to the following:

 

(i)              Subject to Section 8 hereof, a single lump sum payment equal to
twenty-four (24) months of your compensation (at the rate in effect as of the
date of termination), payable in accordance with the Company’s regular payroll
practices in effect at the date of termination, on the first payroll date
following the date the Release (as defined in Section 8 hereof) becomes
effective and irrevocable in accordance with its terms.

 

(ii)              Subject to Section 8 hereof, continued health benefits for the
24-month period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. Notwithstanding the foregoing, you shall be required to pay any and
all employee premiums associated with continued health benefits and, if you
become employed by another employer and become covered by such employer’s health
benefits plan or program, the continued health benefits and cash payments
provided hereunder shall cease.

 



 



4

 

 

(iii)             All outstanding equity awards granted to you under the
Company’s equity compensation plans shall become immediately vested and
exercisable (as applicable) as of the date of such termination and the
performance goals with respect to such outstanding performance awards, if any,
will deemed satisfied at “target”.

 

(c)                “Cause” means: (i) willful failure by you to perform your
duties and responsibilities to the Company (or a Successor Company, if
appropriate) after written notice thereof and a failure to remedy such failure
within thirty (30) days of such notice; (ii) commission by you of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to cause material injury to the Company (or a
Successor Company, if appropriate), including conviction of a felony; (iii)
material unauthorized use or disclosure by you of any confidential information
of the Company (or a Successor Company, if appropriate) or any other party to
whom you owe an obligation of nonuse and nondisclosure as a result of your
relationship with the Company (or a Successor Company, if appropriate); or (iv)
material breach by you of any of your obligations under any written agreement
with the Company (or a Successor Company, if appropriate) after written notice
thereof and a failure to remedy such breach within thirty (30) days of such
notice. “Successor Company” means the successor entity resulting from a Change
of Control or a parent or subsidiary of such successor entity.

 

(d)               “Good Reason” means: (i) the Company’s material breach of any
of its obligations under this Agreement; (ii) a material reduction by the
Company of your base salary or target bonus opportunity;; (iii) a material
adverse change in reporting relationship; (iv) an abandonment of, or fundamental
change in, the primary business or primary products of the Company, or (v) the
Company’s regular requirement that you perform services in or relocate to a
location that is more than fifty (50) miles from New York City. A termination of
employment will not be deemed to be for Good Reason unless the Company does not
cure within 30 days after receipt of written notice from you specifying the Good
Reason and referring to your right to resign for Good Reason. Any resignation
for Good Reason will be effective immediately upon your giving notice of your
resignation for Good Reason to the Company, conditioned upon your having
provided proper notice of Good Reason and time to cure in accordance with this
provision.

 

(e)                “Disability” means that (i) you have been unable, for a
period of 180 consecutive business days, to perform your duties under this
Agreement, as a result of physical or mental illness or injury, and (ii) a
physician selected or approved by the Company has determined that it is either
not possible to determine when such inability to perform will cease or that it
appears probable that such inability will be permanent during the remainder of
your life.

 

(f)                Mitigation. In the event that you are entitled to severance
pursuant to this Agreement, you have no duty to mitigate and your severance will
not be reduced for any reason.

 



5

 

 

8.            Release. Notwithstanding anything contained herein to the
contrary, the Company shall not be obligated to provide any severance payment or
benefit under Sections 7(a)(i), 7(a)(ii), 7(b)(i) or 7(b)(ii) hereof unless: (a)
you or your legal representative first executes within 50 calendar days after
the date of presentment, a release of claims agreement in the form as to be
provided by the Company (the “Release”) and substantially similar to the form of
Release attached hereto as Exhibit A, (b) you do not revoke the Release, and (c)
the Release becomes effective and irrevocable in accordance with its terms. The
Company shall provide the Release to you for your review within ten (10) days of
the date of termination.

 

9.            Non-Solicitation. You agree that during the term of your
employment with the Company, and for a period of 24 months following the
cessation of employment with the Company for any reason or no reason, you shall
not directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or attempt any of the foregoing, either for yourself or any other
person or entity. For a period of 24 months following cessation of employment
with the Company for any reason or no reason, you shall not attempt to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to influence
any client, customer or other person either directly or indirectly, to direct
his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

10.          Arbitration. Any dispute or claim arising out of or in connection
with your employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C.
§ 21 et seq. Notwithstanding the foregoing, the parties may apply to any court
of competent jurisdiction for preliminary or interim equitable relief, or to
compel arbitration in accordance with this paragraph, without breach of this
arbitration provision. The Company shall pay all fees and expenses for the
arbitration itself; provided that the cost of the arbitrator will be equally
divided between the parties. The Company will pay your legal fees, provided
that, if you substantially do not prevail, the Company shall be reimbursed for
your reasonable legal fees.

 

11.          Indemnification. On the date hereof, you have entered into an
Indemnification Agreement with the Company which is attached hereto as Exhibit
B.

 



6

 

 

12.          Section 280G. In the event it shall be determined that any payment
or distribution by the Company to or for your benefit (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to you without giving rise to the Excise Tax (the
“Safe Harbor Cap”), if the net after-tax benefit to you after reducing your
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to you without such reduction. The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing such
payment that trigger the Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to you
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to you shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting firm selected by the Committee prior to the
relevant change in control transaction.

 

13.          Section 409A.

 

(a)                In General. It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A of the Code (“Section 409A”). Specifically, any taxable benefits or
payments provided under this Agreement are intended to be separate payments that
qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the involuntary separation pay exceptions to Section 409A, to the
maximum extent possible. If neither of these exceptions applies, and if you are
a “specified employee” within the meaning of Section 409A, then notwithstanding
any provision in this Agreement to the contrary and to the extent required to
comply with Section 409A, all amounts that would otherwise be paid or provided
to you during the first six (6) months following your date of termination shall
instead be accumulated through and paid or provided (without interest) on the
first business day following the six-month anniversary of the date of
termination. If the period during which the Release must become effective and
irrevocable in accordance with its terms spans two calendar years, then, to the
extent required to comply with Section 409A, any payment to be made under this
Agreement will commence on the first payroll date that occurs in the second
calendar year and after the Release has become effective and irrevocable in
accordance with its terms. Further, to the extent required to comply with
Section 409A: (i) the amount of any expense reimbursement to which you may be
entitled hereunder during a calendar year will not affect the amount of
reimbursements to be provided in any other calendar year; (ii) your right to
receive reimbursement of an eligible expense hereunder is not subject to
liquidation or exchange for another benefit; and (iii) provided that the
requisite documentation is submitted, the Company will reimburse your eligible
expenses on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

 

(b)               Separation from Service. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and the Participant
is no longer providing services (at a level that would preclude the occurrence
of a “separation from service” within the meaning of Section 409A) to the
Company or its Affiliates as an employee or consultant, and for purposes of any
such provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

 



7

 

 

14.          Attorneys’ Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement or Employee’s employment with the
Company, the party or parties prevailing in such legal proceedings shall be
entitled, in addition to such other relief as may be granted, to recover its or
their reasonable attorneys’ fees and costs in such legal proceedings from the
non prevailing party or parties.

 

15.          Assistance in Litigation. Employee shall, during and after
termination of employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 

16.          Miscellaneous. This Agreement, together with the Confidentiality
Agreement, and Indemnification Agreement sets forth the terms of your employment
with the Company and supersedes any prior representations or agreements, whether
written or oral. This Agreement may not be modified or amended except by a
written agreement, signed by the Company and by you. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will be lessened or reduced to the extent possible or will be
severed and will not affect any other provision and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This
Agreement will be governed by New York law without reference to rules of
conflicts of law. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:



 

  If to the Company: 757 Third Avenue, 21st Floor     New York, NY 10017        
If to you: 4 Winter Street     Edison, NJ  08820

 



8

 




17.          Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

 

To indicate your acceptance of this Agreement, please sign and date this letter
in the space provided below and return it to me.

 

Very truly yours,   ACCEPTED AND AGREED:         ACTINIUM  PHARMACEUTICALS, INC.
  KAUSHIK J. DAVE     By:   /s/ David Nicholson   /s/ Kaushik J. Dave   David
Nicholson       Chairman of Compensation Committee            





Date:  August 6, 2015   Date:  August 6, 2015

 



9

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
relationship with the Company, in accordance with the Agreement between Actinium
Pharmaceuticals, Inc. (the “Company”) and me dated as August 6, 2015 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment or consulting
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 



A-1

 

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

 

Nothing herein shall be construed to limit my right to (1) respond accurately
and fully to any question, inquiry or request for information when required by
legal process; or (2) disclose information to regulatory bodies. I understand
that I am not required to contact the Company before engaging in such
communications.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

  1. I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;         2. I understand that, in order for this Release
to be effective, I may not sign it prior to the date of my separation of
employment with the Company but that if I wish to receive the Separation
Benefits, I must sign and return this Release within 45 days of its presentation
to me after my Termination of Employment;         3. I have carefully read and
understand this Release;         4. The Company advised me to consult with an
attorney and/or any other advisors of my choice before signing this Release;    
    5. I understand that this Release is LEGALLY BINDING and by signing it I
give up certain rights;         6. I have voluntarily chosen to enter into this
Release and have not been forced or pressured in any way to sign it;         7.
I acknowledge and agree that the Separation Benefits are contingent on execution
of this Release, which releases all of my claims against the Company and the
Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company and the
Releasees from any and all claims I may have, known or unknown, in exchange for
the benefits I have obtained by signing, and that these benefits are in addition
to any benefit I would have otherwise received if I did not sign this Release;

 



A-2

 

 

  8. I have seven (7) days after I sign this Release to revoke it by notifying
the Company in writing. The Release will not become effective or enforceable
until the seven (7) day revocation period has expired;         9. This Release
includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and        
10. This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

Signature: ___________________   Date Signed: ___________________

 



A-3

 

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

 

B-1



 

